EXAMINER’S COMMENTS
Response to Arguments
Applicant’s remarks, see remarks filed August 11, 2022 with respect to claims 2 and 8 rejected under 35 USC 112(b) and 35 USC 102(a)(1), have been fully considered and are persuasive. The rejections have been withdrawn. 
Closest US Patent/US Patent Publication Prior Art
Sugamata, US 2018/0182021 recited in paper #20220614 mailed June 22, 2022, is the closest prior art. Forward citations of Sugamata failed to reveal closer prior art. Forward/backward citations of Sugamata, US 10,861,082, failed to reveal closer prior art. Sugamata alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Closest Non-Patent Literature
Business Mirror, PTO-892 Item V “HP LaserJet Pro MFP M28w is designed to meet small businesses' needs,” is the closest non-patent literature prior art. Business Mirror discloses: Employees can share resources among themselves through the printer 's wireless network using the mobile app. Also, companies can easily order toner supplies through the app, ensuring there would be no business or delivery interruptions. Connecting the smartphone directly to the printer is easy and hassle-free. Employees can queue their printing needs and wait for their turn.
Business Mirror alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Arora, PTO-892 Item U “HP Ink Tank 419: Forget Ink Woes and Print at 10 paise per page” discloses: With built-in USB, Wi-Fi Direct and wireless networking, you can print from your smartphone, scan on the go, and easily order ink with the HP Smart app.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT M POND/
Primary Examiner, Art Unit 3684                                                                                                                                                                                                   August 19, 2022